—Order of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about January 28, 1998, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute one count of assault in the first degree, two counts of assault in the second degree, one count of assault in the third degree, one count of menacing in the second degree, and one count of menacing in the third degree, and placed him *151with the Division for Youth for a period of 18 months and directed him to perform 100 hours of community service, unanimously affirmed, without costs.
The court properly denied appellant’s motion to suppress identification testimony. The prompt hospital showup was not suggestive. Appellant did not establish that a police officer had told the complainant that he would be viewing the individuals that cut him (see also, People v Stafford, 215 AD2d 212, lv denied 86 NY2d 784). We have considered and rejected appellant’s remaining contentions concerning the suppression issue.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. There was ample evidence of appellant’s accessorial liability. Concur— Milonas, J. P., Ellerin, Rubin, Tom and Saxe, JJ.